                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )      NO. CR 18-4073
                                             )
v.                                           )
                                             )
AARON ROCHESTER,                             )
                                             )
      Defendant,                             )
                                             )

                      JUDGMENT DEBTOR EXAMINATION
                   SUBPOENA AND SUBPOENA DUCES TECUM

      YOU ARE COMMANDED to appear at the Federal Building, 320 6th Street,

Sioux City, Iowa, on September 9, 2021, at 1:30 p.m., for a judgment debtor

examination in the above entitled action and to bring with you the items on the

attached Government Exhibit A.

                                             ROBERT L. PHELPS
                                             United States District Court

                                             By:

                                             __________________________________
                                             Paul A. Coberly, Deputy Clerk




    If you have any questions regarding this matter, please contact Martin J.
McLaughlin at 319-363-6333.




       Case 5:18-cr-04073-LTS-KEM Document 68 Filed 07/23/21 Page 1 of 3
                           GOVERNMENT EXHIBIT A

      LIST OF ITEMS TO BRING TO JUDGMENT DEBTOR EXAMINATION
                         INDIVIDUAL DEBTOR



1.    Earning statements from your most recent paychecks.

2.    Business records for the present year and past calendar year which reflect
      assets, liabilities, gross receipts and expenses for any sole proprietorship,
      partnership or corporation in which you, or your spouse, own any interest.

3.    Current bank statements for the past 12 months from all banks or other
      financial institutions, where any sole proprietorship, partnership, or
      corporation in which you, or your spouse, own any interest, or have an account
      of any kind.

4.    Current bank statements for the past 12 months from all banks, or other
      institutions, where you, or your spouse, have an account of any kind.

5.    All trust agreements in which you, or your spouse, are named trustor, trustee
      or beneficiary.

6.    All deeds, leases, contracts, and other documents representing any ownership
      interest you, or your spouse, have in any real property, and all deeds of trust,
      mortgages, or other documents evidencing encumbrances of any kind on your
      real property.

7.    All stocks, bonds, or other securities of any class you may own, by you
      separately or jointly with others, including options to purchase any securities.

8.    Titles to all motor vehicles owned by you or your spouse.

9.    All life insurance policies in which you are either the insured or the
      beneficiary.

10.   All promissory notes held by you, and all other documents evidencing any
      money owed to you either now or in the future.

11.   All financial statements furnished by you within the past five years.

12.   All deeds, bills of sale, or other documents prepared in connection with any
      transfer made by you, either by gift, sale, or otherwise within the last five
      years.




       Case 5:18-cr-04073-LTS-KEM Document 68 Filed 07/23/21 Page 2 of 3
13.   A schedule of all regular expenses paid by you, such as installment debts, food,
      utilities, etc. Include the amount paid, the payee, and, if an installment debt,
      the amount of debt owing and any security pledged.

14.   All documents evidencing any interest you have in any pension plan,
      retirement fund, or profit-sharing plan.

15.   All records pertaining to your assets and finances.

16.   Copies of income tax returns for the past three years.

17.   All records of any unincorporated business of which you are an owner or part-
      owner, or have been an owner within the past three years.




      Case 5:18-cr-04073-LTS-KEM Document 68 Filed 07/23/21 Page 3 of 3
